Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page11ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page22ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page33ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page44ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page55ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page66ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page77ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page88ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page99ofof14
                                                                14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page10
                                                          10ofof14
                                                                 14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page11
                                                          11ofof14
                                                                 14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page12
                                                          12ofof14
                                                                 14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page13
                                                          13ofof14
                                                                 14
Case
 Case1:20-cv-00193-SAG
      1:20-cv-00193-SAG Document
                         Document1-3
                                  2 Filed
                                     Filed01/22/20
                                           01/22/20 Page
                                                     Page14
                                                          14ofof14
                                                                 14
